DETAILED ACTION


1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 12/15/2020 are acknowledged.
Claims 1-4, 6-9, 11-30, 32-35, 37, 39-41, 43, 45-46 and 48-50 are pending. 


3. Applicant’s request for rejoinder of method claims 19, 21-23, 37, 39-40 and 45 is acknowledged.  Given the multiple grounds of rejection against the elected product claims, rejoinder of method claims is deemed premature at present.  Upon consideration of Applicant’s request, the following is noted:

Claim 19, reading on the invention of Group 19 as defined in the restriction requirement dated 02/24/2020, i.e. to a method of increasing a T cell response comprising administering the elected protein, nucleic acid or vector of Group 5, can be rejoined and examined for patentability upon allowance of the product claims.

Claims 39 and 40 read on the inventions of Groups 19 (a method comprising administering a vector) and 47 (a method comprising administering a cell), and can be rejoined to the extent that they read on the invention of Group 19.  To expedite prosecution, Applicant is invited to amend the claims accordingly.

Claims 21-23 and 45 read on the inventions of Groups 33 and 89, and as such are not subject to rejoinder with the elected claims.




Claims 1-4, 6-9, 11-18, 24-30, 32-35, 37 and 49-50 are presently under consideration.


5. It is suggested that to improve form and clarity, subclause (B) of claim 1 be amended to recite: 
“an antigen binding region comprising a light chain variable region and a heavy chain variable region having amino acid sequences SEQ ID NO: 49 and SEQ ID NO: 51, respectively;”
and subclause (C) of claim 1 be amended to recite:
“an antigen binding region comprising a light chain (LC) comprising LCCDR1, LCCDR2 and LCCDR3 having the amino acid sequences NIGSKS (SEQ ID NO: 34), YDS and QVWDSSSDYV (SEQ ID NO: 45), respectively, and a heavy chain (HC) comprising HCCDR1, HCCDR2 and HCCDR3 having amino acid sequences GFTFSSYA (SEQ ID NO: 46), ISGSGGST (SEQ ID NO. 47) and ARNYISMFDS (SEQ ID NO: 48), respectively.”



6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7. Claims 1-4, 6-9, 11-18, 24-30, 32-35, 37 and 49-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 1 is indefinite, because the language of subclause (D) conflates an amino acid sequence of a polypeptide, which is information about the order of amino acid residues, with the polypeptide itself, which is a compound.  Specifically, subclause (D) is incompatible with the preamble of the claim, which is directed to a protein.
 
Claim 1 is further indefinite in the recitation of “a homologous sequence of the antigen-binding region of any one of (A), (B), and (C),” because only subclause (A) recites the amino acid sequence of the antigen-binding region, subclauses (B) and (C) reciting merely subsequences within the antigen-binding region.

Applicant is invited to consider substituting subclause (D) with the following exemplary language:
“an antigen binding region comprising an amino acid sequence which is at least 80% identical to SEQ ID NO: 53;”
“an antigen binding region comprising a light chain variable region and a heavy chain variable region having amino acid sequences which are at least 80% identical to SEQ ID NO: 49 and SEQ ID NO: 51, respectively;” etc.

(ii) Claims 34 and 35 are indefinite, because the recitation of a chimeric antigen receptor is incompatible with the limitations of claim 28 on which claims 34 and 35 depend.  Claim 28 specifies that the antigen-binding protein is an antibody (which binds to PD-1), whereas claims 34 and 35 specify that the antigen-binding protein is a chimeric antigen receptor, which furthermore binds to CD19 (claim 34).

(iii) Claims 2-4, 6-9, 11-18, 24-30, 32-35, 37 and 49-50 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.
In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claims 1, 2, 4, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kufer et al. (US 20100150918; see entire document).

Kufer teaches and claims an antibody comprising an amino acid sequence of SEQ ID NO: 1649 (e.g. claim 1), which is 80.7% identical to instant SEQ ID NO: 53 (see SCORE).  Since Kufer’s antibody has the same structure as presently claimed antibodies, it inherently possesses the same functional properties, including binding specificity.


10. Claims 1, 2, 4, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brentjens et al. (US 20170275362; see entire document).

Brentjens teaches antigen-binding proteins of SEQ ID NOS: 616, 650, 768, 798, 802, 896, 990, 1020, 1024 and 1118, which are between 80.6% and 90.4% identical to instant SEQ ID NO: 53 (see SCORE).  Since Brentjens’ antigen-binding proteins have the same structure as presently claimed antigen-binding proteins, they inherently possess the same functional properties, including binding specificity.


11. Claims 1, 2, 4, 6, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheinberg et al. (US 20180148503; see entire document).

Brentjens teaches antigen-binding protein of SEQ ID NO: 472, which is 80.1% identical to instant SEQ ID NO: 53 (see SCORE).  Since Scheinberg’s antigen-binding protein has the same structure as presently claimed antigen-binding protein, it inherently possesses the same functional properties, including binding specificity.


12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


13. Claims 1-4, 6, 8-9, 11-15, 28-30 and 32-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10913796.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘796 Patent.

The ‘796 Patent claims antibodies or antigen-binding fragments thereof comprising the amino acid sequence set forth in SEQ ID NO: 616, SEQ ID NO: 646, SEQ ID NO: 650, and SEQ ID NO: 744 (e.g. claim 21), which are between 83.9% and 90.4% identical to instant SEQ ID NO: 53 (see SCORE).  Since the antibodies claimed in the ‘796 Patent have the same structure as presently claimed antibodies, they inherently possess the same functional properties, including binding specificity.

The ‘796 Patent further claims the antibodies or antigen-binding fragments in the form of Fab, Fab', F(ab') 2, Fv or scFv (e.g. claim 26), and can be fully human or humanized (e.g. claim 25).  The antibody can be conjugated to a therapeutic agent such as a drug, cytotoxin, or a radioactive isotope (e.g. claims 30 and 31), and be included in 


14. Conclusion: no claim is allowed.


15. The following reference is cited of record as it is deemed to be pertinent to the present invention:

Commonly assigned application USSN 16/069999, published as US 20190284262, discloses but does not claim antigen-binding proteins of SEQ ID NOS: 126, 131, 132, 134, and 292, which are between 82.5% and 86.5% identical to instant SEQ ID NO: 53.


16. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644